FILED
                           NOT FOR PUBLICATION                              APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30176

              Plaintiff - Appellee,              D.C. No. 3:12-cr-05401-RBL-1

  v.
                                                 MEMORANDUM*
MIGUEL MORALES-MATA, AKA Jose
Galloso, AKA Jose Galloso Gonzalez,
AKA Jose G. Gonzales, AKA Alfonso
Sanchez, AKA Antonio R. Sanchez, AKA
Antonio Sanchez-Ramirez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted April 7, 2015**
                               Seattle, Washington

Before: FERNANDEZ, RAWLINSON, and CALLAHAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Miguel Morales-Mata appeals his conviction by guilty plea and sentence for

possession of 50 grams or more of methamphetamine with intent to distribute, in

violation of 21 U.S.C. § 841(b)(1)(B). He argues that his conviction is invalid and

his appellate waiver is unenforceable due to ineffective assistance of counsel. He

also argues that the district court impermissibly coerced him into withdrawing his

motion for substitution of counsel and discouraged him from withdrawing his

guilty plea. We affirm his conviction and sentence.

      We are not convinced that by requesting remand without vacatur of the plea

agreement Morales-Mata has pushed this case beyond the confines of Article III’s

case-or-controversy requirement. U.S. Const. art. III, § 2, cl. 1. But we need not

reach this issue of constitutional import because Morales-Mata’s decision not to

seek vacatur of the plea agreement clearly undermines his claims for another

reason. Having failed to assert that he would not have entered into the plea

agreement absent the alleged errors, his ineffective assistance of counsel and Rule

11-based claims must be denied for lack of prejudice. United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004) ( “[A] defendant who seeks reversal of his

conviction after a guilty plea, on the ground that the district court committed plain

error under Rule 11, must show a reasonable probability that, but for the error, he

would not have entered the plea.”); Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986)


                                          2
(“[T]o satisfy the prejudice component in the context of a guilty plea, the defendant

must show that there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.”

(quotation marks omitted)).

      Even assuming that Morales-Mata does not need to show prejudice in order

to prevail on his remaining argument, that the district court coerced him into

withdrawing his motion to substitute his court-appointed counsel, that claim also

fails. See United States v. Gonzalez-Lopez, 548 U.S. 140, 151-52 (2006) (ruling

that a trial court’s erroneous deprivation of a defendant’s Sixth Amendment right

to counsel of choice is structural error, but stating that this rule does not apply to

defendants who require counsel to be appointed for them). The transcript shows

that the district court thoughtfully fulfilled its duty to question Morales-Mata and

his attorney “privately and in depth” in order to ascertain whether substitution of

counsel was necessary. United States v. Nguyen, 262 F.3d 998, 1004 (9th Cir.

2001). The district court did not impermissibly pressure Morales-Mata. See

United States v. Reyes-Bosque, 596 F.3d 1017, 1033 (9th Cir. 2010) (“Before

ruling on a motion to substitute counsel due to an irreconcilable conflict, a district

court must conduct such necessary inquiry as might ease the defendant’s




                                            3
dissatisfaction, distrust, and concern[,] . . . . [and] give the court a sufficient basis

for reaching an informed decision.” (quotation marks omitted)).

       For these reasons, the district court’s judgment is AFFIRMED.




                                             4